                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 17-cv-1327-WJM-KMT

JUANITA MCBETH,

       Plaintiff,

v.

PHYSICIAN HEALTH PARTNERS, INC., d/b/a Correctional Health Partners, and
DANIEL FITZGERALD,

       Defendants.


 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ SUMMARY
   JUDGMENT MOTION, AND GRANTING DEFENDANTS’ RULE 702 MOTION


       Plaintiff Juanita McBeth broke her arm when she fell onto a concrete floor at the

Pueblo County Detention Center. She claims that Defendant Daniel Fitzgerald, an EMT

at the Detention Center, was deliberately indifferent to her medical needs, needlessly

leaving her in pain overnight. She therefore sues Fitzgerald for violation of her

Fourteenth Amendment Due Process right to adequate medical care in pretrial

detention. She also sues Fitzgerald, together with his employer, Physician Health

Partners, Inc. (collectively, “Defendants”), for medical malpractice. 1

       Currently before the Court are two motions: Defendants’ Motion for Summary

Judgment (“Summary Judgment Motion”) (ECF No. 88), and Defendants’ Motion to

exclude Plaintiff’s Expert Witness Christa A. Bakos, R.N. (“Rule 702 Motion”) (ECF


       1
         McBeth previously asserted a claim against Physician Health Partners for entity liability
under Monell v. Department of Social Services, 436 U.S. 658, 694 (1978), but she has since
elected to abandon that claim. (See ECF No. 103 at 2 n.1.)
No. 92). For the reasons explained below, the Court denies the Summary Judgment

Motion as to McBeth’s deliberate indifference claim, but grants it as to McBeth’s medical

malpractice claim. As for the Rule 702 Motion, it is granted because McBeth’s expert’s

testimony is largely irrelevant if there is no longer a medical malpractice claim for the

jury to decide, and it is otherwise improper expert testimony.

                         I. SUMMARY JUDGMENT ANALYSIS

A.     Legal Standard

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

relevant substantive law, it is essential to proper disposition of the claim. Wright v.

Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

       In analyzing a motion for summary judgment, a court must view the evidence and

all reasonable inferences therefrom in the light most favorable to the nonmoving party.

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

Court must resolve factual ambiguities against the moving party, thus favoring the right

to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

B.     Facts

       The following facts are undisputed unless attributed to a party, or otherwise




                                              2
noted. 2

       On the evening of June 1, 2016, police officers arrested McBeth—apparently for

driving while intoxicated—and booked her into the Pueblo County Detention Center.

(ECF No. 25 ¶¶ 15–16; ECF No. 88 at 3, ¶ 3; ECF No. 103 at 2, ¶ 3.) McBeth made

comments that the arresting officer interpreted as an expression of suicidal intent, so

she was taken to a changing cell where she would be required, for her own protection,

to remove her clothing and instead wear only a smock. (ECF No. 88 at 3, ¶ 6.)

       On duty at the Detention Center that night was Defendant Fitzgerald, an EMT

employed by Physician Health Partners, which provides medical services at the

Detention Center under a contract with Pueblo County, Colorado. (Id. ¶¶ 1–3.) When

detention officers took McBeth to the changing cell, Fitzgerald was nearby, but outside

of the cell. (Id. at 4, ¶ 7.)

       The summary judgment record does not state whether McBeth voluntarily

removed her clothes or if detention officers forcibly removed them. 3 At some point,

however, she was standing naked in the corner of the changing cell, facing the wall, and

struggling against detention officers’ attempts to control her. That is where a Detention


       2
          The undersigned’s Revised Practice Standard III.E.3 requires summary judgment
movants to include a “Statement of Material Facts” in separately numbered paragraphs, with
citations to supporting evidence. Defendants included the required statement in their motion.
(ECF No. 88 at 3–8.) Revised Practice Standard III.E.4 requires summary judgment
respondents to specifically admit or deny the movant’s factual assertions. McBeth did not follow
that practice standard. Instead, she set forth a competing statement of material facts, without
specifically addressing Defendants’ statement. (ECF No. 103 at 2–8.) The Court could
therefore deem McBeth to have admitted Defendants’ statements of fact. However, reading the
two statements together, the relevant areas of factual agreement and disagreement are
obvious. Therefore, in the interest of justice, the Court will excuse McBeth’s failure to follow the
undersigned’s Revised Practice Standards.
       3
         McBeth’s complaint alleges that her clothes were forcibly removed (ECF No. 25 ¶¶ 28–
31), but she makes no such claim in her summary judgment briefing.



                                                 3
Center video (Defendants’ Exhibit E, see ECF No. 94) begins. The video, which has no

audio, depicts two detention officers holding McBeth by her arms and struggling to

control her, with a third detention officer holding a smock and seemingly looking for an

opportunity to place it on McBeth. A fourth officer stands behind the rest of them,

pointing a taser at McBeth’s back. The struggle lasts for about twenty seconds, after

which the officer with the smock moves out of the way and the officers attempting to

control McBeth by her arms step to the side, giving the officer with the taser a clear

shot. That officer discharges his taser, with the two prongs striking McBeth on the left

side of her back. McBeth immediately falls backward and the officers on either side of

her let go of her arms. McBeth does nothing to break her own fall and so her back,

elbows, and head strike the concrete floor with an appreciable amount of force.

       Fitzgerald, still outside the cell, heard the commotion and an officer’s

announcement that a taser would be fired. (ECF No. 88 at 4, ¶ 9.) By the time the

taser was fired, Fitzgerald was in a position to see inside the changing cell because he

“saw Ms. McBeth fall to the ground, striking her [left] arm on the ground.” (Id.)

       The video shows that, soon after hitting the ground, McBeth puts her right hand

to her forehead in a gesture reminiscent of having a terrible headache. One of the

officers soon grabs McBeth’s right arm and pulls it away from her forehead and across

her body, rolling her onto her stomach. The same officer then removes the taser prongs

from McBeth’s back.

       At this point, Fitzgerald enters the video. He kneels next to McBeth’s right hip

and examines her back, where the taser prongs had been. Although not clear in the

video due to the positions of the detention officers relative to the camera, he also




                                             4
assessed that McBeth’s “pulse was normal, and she had good capillary refill, including

in [her left arm]. Ms. McBeth was also able to acknowledge the sensation in her injured

arm.” (ECF No. 88 at 4, ¶ 10.)4 Fitzgerald further says that McBeth “did not have any

obvious signs of broken bones or other injuries.” (Id.) McBeth’s expert claims, to the

contrary, that the video shows “visible bruising on Ms. McBeth’s left arm.” (ECF No.

103 at 7, ¶ 24; ECF No. 92-1 at 7.)

       Fitzgerald’s examination took approximately 13–15 seconds, during which he

concluded that McBeth had suffered no significant injuries. (ECF No. 103 at 3, ¶ 7;

Defendants’ Exhibit E.) The video then shows him exiting the changing cell, after which

a detention officer places the smock over McBeth like a blanket. One detention officer

appears to be asking something of McBeth, but McBeth waives that officer away with

her right arm. All of the officers then exit the picture (and presumably the cell). The

video ends with McBeth, still on her stomach, propping herself up with her right arm and

looking at her left arm, which is in a somewhat unnatural position, although it is not

visibly injured.

       The record does not state whether Fitzgerald observed McBeth in this position.

But at some point soon after his interaction with McBeth, Fitzgerald “contacted Nurse

Brandi Atencio to relay his observations of Ms. McBeth, and he was instructed [that] no

further care was needed for Ms. McBeth unless something about her condition

changed.” (ECF No. 88 at 5, ¶ 13.)

       4
         McBeth may mean to dispute Fitzgerald’s account of his examination when she alleges
that she has no memory of it. (ECF No. 103 at 3, ¶ 9.) But lack of memory, by itself, does not
create a genuine dispute of fact. See Fed. R. Civ. P. 56(c)(1). Nor does McBeth point to any
evidence that might persuade the jury that Fitzgerald’s report is untrue in this regard. The Court
therefore deems Fitzgerald’s account of McBeth’s pulse, capillary refill, and ability to
acknowledge sensation as undisputed for summary judgment purposes.



                                                5
       McBeth spent the night in the changing cell. (Id. ¶ 14; ECF No. 103 at 4, ¶ 10.)

According to Fitzgerald, he “periodically checked on Ms. McBeth by observing her in the

cell sleeping with no apparent signs of distress.” (ECF No. 88 at 5, ¶ 14.) But McBeth

says that she repeatedly called out through the night “that she needed medical attention

and that her arm was in pain,” but to no avail. (ECF No. 103 at 4, ¶ 10.)

       Fitzgerald conducted McBeth’s “Receiving Screening” the following morning

(June 2, 2016) at 5:49 AM. (ECF No. 88 at 5, ¶ 15.) He had tried to conduct that

screening the previous evening (before the incident in the changing cell) but could not

due to McBeth’s intoxication and refusal to cooperate. (Id. at 3, 5, ¶¶ 4, 15.) According

to Fitzgerald, McBeth complained of “arm pain” during the June 2 Receiving Screening.

(Id. at 5, ¶ 16.) But, says Fitzgerald, “Ms. McBeth’s vital signs, including her pulse and

the capillary refill in her arm, and both were still normal. Ms. McBeth’s sensory motor

sensation was also normal. There was bruising, but no signs of fracture.” (Id. (citations

omitted).)

       McBeth tells a different story of the Receiving Screening. She says that she

specifically complained of a broken arm, not just arm pain, and that she was using her

right arm to hold up her left arm, because she could not lift the latter. (ECF No. 103 at

4–5, ¶¶ 12–13.) Fitzgerald “told her to move her fingers; when she complied, Defendant

Fitzgerald told her she was ‘fine.’ . . . Fitzgerald told her that, when he had broken his

arm in the past, he could not move his fingers.” (Id. ¶ 13 (citation omitted).) As for

Fitzgerald’s claims about checking vital signs such as pulse and capillary refill, McBeth

asserts that “Fitzgerald never physically examined her, merely visually inspected her

arm.” (Id.)




                                             6
       Fitzgerald’s shift ended at 7:00 AM that morning. (ECF No. 88 at 5, ¶ 17.) “He

advised Randy Allen, the EMT who came on shift after him, about the incident involving

Ms. McBeth.” (Id.)

       McBeth apparently appeared in court that morning because deputies escorting

her from the courthouse back to the Detention Center noticed that she was in significant

pain. (ECF No. 103 at 5, ¶¶ 14–16.) A sergeant then arranged for photographs to be

taken of McBeth’s injuries. (Id. ¶ 17.) Those photos show significant bruising on

McBeth’s left arm and possibly a deformity—something consistent with a fractured bone

poking from under the skin. (ECF No. 103-3.)

       At 9:50 AM, after the photos were taken, EMT Allen examined McBeth. (ECF

No. 103 at 5, ¶ 18.) His treatment note for that examination reads:

              Upon arrival for AM shift was told about [patient] who had
              been uncooperative and was tazed and taken to the ground.
              Was told problem had already been addressed. But when I
              checked [her] she was still complaining of upper left arm
              pain. When I examined [her] arm there was significant
              swelling and bruising to [the] area. But no obvious deformity
              noted. [She] had good pulses/sensation and cap refill. [She]
              was able [to] move arm with limited range of motion due to
              pain 9/10. Was informed [that she] was set to be released
              [on personal recognizance bond] and would be sent to
              hospital soon for clearance from [suicide] precautions and
              would have her arm looked at, at that time.

(ECF No. 88-6.)

       McBeth was indeed transported to Parkview Medical Center in Pueblo later that

morning. (ECF No. 88 at 7, ¶ 27; ECF No. 90-3 at 1.) Parkview personnel took x-rays

and diagnosed a “left distal humerus fracture closed, comminuted [i.e., the bone had

fractured into more than two fragments].” (Id. at 4.)

       At 7:16 PM that evening, a physician back at the Pueblo County Detention



                                             7
Center entered a note in McBeth’s chart summarizing her case and stating, among

other things, that McBeth “shows possible deformity to left upper arm,” with “[s]welling to

elbow and biceps area . . . possible fracture to left arm . . . to be taken to parkview for

medical and mental health clearance, then released.” (ECF No. 103-4.) It is unclear

what prompted the physician to enter this note. It is also unclear where he obtained his

information or why he wrote in the present tense. All other information in the record

shows that McBeth was transported to Parkview Medical Center about nine hours

before the note was written, and nothing indicates that she returned to the Detention

Center afterwards.

       In the days following her injury, McBeth had surgery to fix the broken bone.

(ECF No. 88 at 8, ¶ 29.) She continues to complain of “decreased range of motion in

her left elbow, forearm, and wrist, as well as weakness, numbness, and swelling of her

left arm.” (Id. ¶ 30.) And she complains of “continu[ing] to experience severe, radiating

pain from her elbow.” (Id.)

C.     Denial of Medical Care in Violation of the Fourteenth Amendment

       State officials violate a pretrial detainee’s Fourteenth Amendment Due Process

rights “when they are deliberately indifferent to an inmate’s [objectively] serious medical

needs.” Lopez v. LeMaster, 172 F.3d 756, 764 (10th Cir. 1999) (internal quotation

marks omitted). 5 McBeth argues that Fitzgerald exhibited such deliberate indifference

       5
         The Tenth Circuit applies the same test for deliberate indifference to serious medical
needs to both Eighth Amendment claims brought by prisoners and Fourteenth Amendment
claims brought by pretrial detainees. See, e.g., Martinez v. Beggs, 563 F.3d 1082, 1088 (10th
Cir. 2009); Olsen v. Layton Hills Mall, 312 F.3d 1304, 1315 (10th Cir. 2002). In Estate of Vallina
v. County of Teller Sheriff’s Office, 757 F. App’x 643, 646–47 (10th Cir. 2018), the Tenth Circuit
noted a developing circuit split regarding whether a recent Supreme Court decision abrogating
the subjective component in a pretrial detention use-of-force claim also calls for abrogating the
subjective component in a pretrial detention denial-of-medical-care claim. See Kingsley v.
Hendrickson, 135 S. Ct. 2466 (2015). But the plaintiff in Estate of Vallina did not argue for such


                                                8
on the night of June 1, 2016, into the next morning. (ECF No. 103 at 10–12.)

       An objectively serious medical need is one that has “been diagnosed by a

physician as mandating treatment or is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Al-Turki v. Robinson, 762 F.3d 1188,

1192–93 (10th Cir. 2014) (internal quotation marks omitted). And a state official (or one

working on the state’s behalf, as Fitzgerald was here) is deliberately indifferent to such

a need when the official “knows of and disregards [the medical need]; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511

U.S. 825, 837 (1994).

       McBeth’s claim against Fitzgerald falls into a subset of deliberate indifference

claims having to do with delay of medical care. When a plaintiff alleges delay, the

objective element of the cause of action requires “substantial harm,” meaning that the

delay was objectively likely to lead to “lifelong handicap, permanent loss, or

considerable pain.” Al-Turki, 762 F.3d at 1193.

       Here, Fitzgerald offers no evidence that McBeth broke her left arm at some time

other than when she struck the concrete floor after being tased. In addition, Fitzgerald

does not argue that a broken arm is not an objectively serious medical need. Finally,

Fitzgerald does not argue that a broken arm would not cause considerable pain.

Accordingly, a reasonable jury could find the objective element satisfied. 6


abrogation, so the Tenth Circuit continued to follow its prior precedent. See 757 F. App’x
at 647. Likewise, McBeth does not argue for such abrogation, so the Court will continue to
apply the Eighth Amendment standard.
       6
        McBeth does not claim that her injury worsened overnight, such that Fitzgerald should
be responsible for the costs of her surgery and subsequent care. She claims only that she


                                               9
       As for the subjective element, McBeth has presented sufficient evidence that, if

believed by a jury, would support a finding that Fitzgerald recognized and nonetheless

ignored McBeth’s considerable pain and the possibility of a serious injury. Fitzgerald

witnessed McBeth’s unprotected fall onto the concrete floor of the changing cell. He

also knew he had examined her only briefly, and only to a limited extent, within seconds

of that fall. 7 It is well within a lay jury’s competence to understand that the signs of

internal injuries will often not manifest themselves externally in the first few seconds

after the injury is incurred. Next, McBeth alleges that she cried out through the night,

requesting help due to pain, but received no help. McBeth also alleges that Fitzgerald

reacted to her complaints the next morning with a flippant attitude.

       Fitzgerald, of course, tells a different story. But if the jury believes McBeth’s

story, it would be enough to infer deliberate indifference to McBeth’s considerable pain

when the possibility of a severe injury would have been readily apparent. Cf. Al-Turki,

762 F.3d at 1194 (nurse could be held liable for deliberate indifference when she knew

of and ignored inmate’s severe abdominal pain and vomiting, even when it turned out

only to be kidney stones).

       Fitzgerald argues that McBeth is simply questioning his medical judgment, which

is not actionable under a deliberate indifference claim. (ECF No. 88 at 12.) See also

Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006) (“[T]he subjective component is not

satisfied, absent an extraordinary degree of neglect, where a doctor merely exercises


suffered needless pain due to the delay in care. (See also Part II.B, below.)
       7
         The parties’ dispute whether Fitzgerald could have been deliberately indifferent in his
13–15 second examination immediately following the taser incident. Given the totality of the
evidence, the Court need not decide whether that episode, in isolation, might support a finding
of deliberate indifference.



                                               10
his considered medical judgment. Matters that traditionally fall within the scope of

medical judgment are such decisions as whether to consult a specialist or undertake

additional medical testing.”). But Fitzgerald’s medical judgment, if that is the proper

term for it, was that McBeth “did not have any significant injuries” that he could perceive

in the first few seconds after her fall. (ECF No. 88 at 4, ¶ 10.) Even assuming that was

a reasonable initial medical judgment under the circumstances, he then—from McBeth’s

perspective—ignored her cries for help throughout the night and made only a cursory

attempt to reevaluate her in the morning, despite her report that she had broken her left

arm and that she was carrying her left arm with her right because she could not lift her

left arm independently. Such a circumstance is far afield from a dispute over the proper

course of treatment. It is more akin to the situation where “a medical professional

completely denies care although presented with recognizable symptoms which

potentially create a medical emergency.” Self, 439 F.3d at 1232.

       Fitzgerald also notes that he contacted Nurse Brandi Atencio “and she instructed

him [that] no further care was needed.” (ECF No. 88 at 11.) But Nurse Atencio could

only give advice based on what Fitzgerald reported to her, and what Fitzgerald reported

to her was only what he learned in a rapid examination that took place soon after

McBeth’s fall. Indeed, Fitzgerald’s testimony is that Nurse Atencio “instructed [that] no

further care was needed for Ms. McBeth unless something about her condition

changed.” (Id. at 5, ¶ 13.) If the jury believes McBeth’s version of events, Fitzgerald’s

knowledge of McBeth’s condition changed overnight and into the morning.

       For the foregoing reasons, the Court will deny summary judgment on McBeth’s

claim against Fitzgerald for deliberate indifference.




                                            11
D.     Medical Malpractice

       McBeth also brings a common-law professional negligence (medical malpractice)

claim against Defendants—against Fitzgerald directly and against Physician Health

Partners under a respondeat superior theory. Defendants argue that this claim must fail

because McBeth never filed the certificate of review mandated by Colorado Revised

Statutes § 13-20-602 when a plaintiff brings a professional negligence claim. (ECF No.

88 at 21.) McBeth responds that this was excusable neglect because it was unclear to

her whether an EMT is the sort of professional against whom one must file a certificate

of review. (ECF No. 103 at 13–14.)

       The Court could hold that Defendants waived their certificate-of-review argument

for failing to timely raise it. See Miller v. Rowtech, LLC, 3 P.3d 492, 494–95 (Colo. App.

2000). But the Court need not do so, nor resolve whether McBeth’s explanation entitles

her to any relief. The Court instead finds that McBeth’s claim fails on the merits.

       As Defendants point out (in the alternative to their certificate-of-review

argument), “Ms. McBeth has no admissible evidence whatsoever [that] any delay in

treatment exacerbated her condition or change the ultimate outcome of her care.” (ECF

No. 88 at 22.) McBeth, in response, does not challenge this assertion, but instead falls

back on her experience of pain: “Plaintiff alleges that the delay in treatment caused by

Defendant Fitzgerald’s actions caused her unnecessary pain, rather than an

exacerbation of the fracture itself.” (ECF No. 103 at 14.)

       Pain alone, if “considerable,” justifies a deliberate indifference claim. But McBeth

does not cite—and the Court could not find—any authority holding that the difference

between the pain one actually experienced and the supposedly lesser pain one would

have experienced if treated more quickly is, by itself, the sort of injury compensable


                                             12
through a medical malpractice cause of action. Accordingly, Defendants are entitled to

summary judgment in their favor on this claim. And because medical malpractice is the

only remaining claim asserted against Physician Health Partners, it will be entitled to

final judgment in its favor at the conclusion of this case regardless of the outcome of the

trial between McBeth and Fitzgerald.

                                II. RULE 702 ANALYSIS

       Defendants (but really just Fitzgerald, in light of the foregoing) also move under

Federal Rule of Evidence 702 to exclude the expert opinion testimony McBeth’s medical

expert, Nurse Christa A. Bakos. (ECF No. 92.)

A.     Legal Standard

       A district court must act as a “gatekeeper” in admitting or excluding expert

testimony. Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir. 2004). Admission

of expert testimony is governed by Rule 702, which provides:

              A witness who is qualified as an expert by knowledge, skill,
              experience, training, or education may testify in the form of
              an opinion or otherwise if: (a) the expert’s scientific,
              technical, or other specialized knowledge will help the trier of
              fact to understand the evidence or to determine a fact in
              issue; (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and
              methods; and (d) the expert has reliably applied the
              principles and methods to the facts of the case.

Fed. R. Evid. 702. The proponent of the expert testimony bears the burden of proving

the foundational requirements of Rule 702 by a preponderance of the evidence. United

States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc).

       An expert’s proposed testimony also must be shown to be relevant and otherwise

admissible. See Adamscheck v. Am. Family Mut. Ins. Co., 818 F.3d 576, 588 n.7 (10th

Cir. 2016). To be relevant, expert testimony must “logically advance[] a material aspect


                                            13
of the case” and be “sufficiently tied to the facts of the case that it will aid the jury in

resolving a factual dispute.” United States v. Garcia, 635 F.3d 472, 476 (10th Cir. 2011)

(alteration in original).

B.     Analysis

       Nurse Bakos offers three opinions, “[t]o a reasonable degree of nursing care,”

that Fitzgerald violated “healthcare best practice[s],” “standards of care,” and

“institut[ional] protocols” when he allegedly did not assess McBeth properly immediately

after the fall, did not reliably document her condition, and did not follow his employer’s

protocols. (ECF No. 92-1 at 13.)8 As the quoted language reveals, Nurse Bakos’s

opinions are directed at the medical malpractice claim. The Court has ruled, above, that

the forthcoming trial will not include the medical malpractice claim. Medical malpractice

claims and deliberate indifference claims do not overlap. See Estelle v. Gamble, 429

U.S. 97, 106 (1976) (“Medical malpractice does not become a constitutional violation

merely because the victim is a prisoner.”). Accordingly, the Court finds that Nurse

Bakos’s expert opinions about the standard of care—which make up the bulk of her

report—are no longer relevant, and are therefore inadmissible. 9

       8
        The cited page contains what is represented to be a fourth opinion, but it is really a
one-sentence summary of her three preceding opinions. (See id.)
       9
          At least in some circumstances, evidence about failure to follow the standard of care
could conceivably be proper circumstantial evidence tending to support a finding that the
defendant had a deliberately indifferent state of mind. Cf. Self, 439 F.3d at 1232 (stating in dicta
that “an extraordinary degree of neglect” might support a finding of deliberate indifference in a
case regarding exercise of medical judgment). But, although Fitzgerald challenges Nurse
Bakos’s opinions as irrelevant to deliberate indifference (see ECF No. 92 at 8 (“[A]ny purported
failure on the part of Mr. Fitzgerald to properly document and assess Ms. McBeth’s injuries has
absolutely no bearing on whether Mr. Fitzgerald knew Ms. McBeth faced a substantial risk of
harm and disregarded the risk with a sufficiently culpable state of mind.”)), McBeth makes no
argument that Fitzgerald’s compliance or noncompliance with the standard of care is
circumstantially relevant to his state of mind (see ECF No. 102 at 9–10). The Court therefore
will not address this possibility.



                                                14
      The Court also agrees with Fitzgerald that Nurse Bakos’s factual conclusions, on

which she based her opinions, are improper expert testimony. (See ECF No. 92 at 6–

8.) In particular, Nurse Bakos asserts:

      •      “EMT Daniel Fitzgerald’s lack of assessment immediately after the taser

             deployment failed to determine that Juanita McBeth sustained a serious

             injury to [her] left arm.” (ECF No. 92-1 at 7.) But it is undisputed that

             Fitzgerald detected no serious injury.

      •      “Visible bruising can be seen on the video at that time,” referring to the

             moments immediately after McBeth fell to the concrete floor. (Id.) The

             Court has viewed the video repeatedly and has not seen what Nurse

             Bakos sees, with the possible exception of an area on McBeth’s left bicep

             slightly above the elbow—visible very briefly, and less than a second after

             she strikes the ground—that one might view as discolored if one were

             specifically looking for evidence of discoloration. (See Defendants’ Exhibit

             E at timestamp 21:08:06:012.) Assuming this is a bruise, it seems far

             more likely that it was caused by the detention officers manipulating her by

             her arms before her fall, rather than a bruise that developed in less than a

             second after a bone fracture. Regardless, Nurse Bakos does not claim

             that her training as an expert permits her to see the bruising, much less

             that Fitzgerald should have seen the bruising in light of his specialized

             training. Nurse Bakos claims that the bruising “can be seen” in the

             somewhat pixelated 3-frames-per-second jail-cell surveillance video taken

             by a camera that appears to have been mounted 8–10 feet away from




                                           15
    where McBeth hit the floor. If bruising is matter-of-factly visible in those

    circumstances, as Nurse Bakos claims, then it is something a lay jury

    needs no assistance to recognize.

•   “[K]nowing that Juanita McBeth was on suicide watch, documentation

    reflects that EMT Daniel Fitzgerald failed to assess her throughout the

    night.” (ECF No. 92-1 at 7.) Nurse Bakos makes many other similar

    failure-to-document claims. (Id. at 10–11.) If documentation fails to

    support Fitzgerald’s claim that he checked on McBeth throughout the night

    and saw her sleeping peacefully, that is a matter for cross-examination of

    Fitzgerald. Nurse Bakos’s (apparent) opinion that the lack of

    documentation means that Fitzgerald did not check up on her is a

    credibility judgment. And if he generally failed to document observations

    he was supposed to document, that is a matter for cross-examination.

•   “[Fitzgerald’s] written assessment at 05:49 a.m. was not consistent with

    [McBeth’s] medical status at the time. This is evidenced by his failure to

    document the presence of pain, bruising and trauma.” (Id. at 7.) This

    assumes that there was something to document, which turns on whose

    side of the story the jury believes about McBeth’s condition in the early

    morning after the tasing incident.

•   “[T]he documentation of EMT Daniel Fitzgerald on June 2, 2016 at 05:49

    a.m. does not support [his response to interrogatories] written

    approximately 2 years after the incident.” (Id.) This is an interpretation of

    the evidence and a matter for cross-examination of Fitzgerald.




                                   16
       •      “EMT Daniel Fitzgerald failed to follow protocols [about taser deployment

              and musculoskeletal pain] established and implemented by his employer,

              Correctional Health Partners.” (Id. at 12.) This is a matter for cross-

              examination.

       Expert testimony may not be used as a guise for putting a party’s interpretation of

the facts before a jury. See, e.g., United States v. Rodriguez, 125 F. Supp. 3d 1216,

1252 (D.N.M. 2015) (“When the expert opines on the basis of ‘expertise’ rooted in the

facts of the case being tried, [the expert] is effectively arguing the case as a mouthpiece

for counsel.”). Furthermore, “[e]xpert testimony which does nothing but vouch for the

credibility of another witness encroaches upon the jury’s vital and exclusive function to

make credibility determinations, and therefore does not assist the trier of fact as

required by Rule 702.” United States v. Adams, 271 F.3d 1236, 1245 (10th Cir. 2001)

(internal quotation marks omitted). Accordingly, Nurse Bakos may not testify as to

these or other factual conclusions.

       For these reasons, Defendants’ Rule 702 Motion will be granted.

                                      III. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendants’ Motion for Summary Judgment (ECF No. 88) is GRANTED with

       respect to McBeth’s claim for medical malpractice, but DENIED with respect to

       McBeth’s claim for deliberate indifference to serious medical needs in violation of

       the Fourteenth Amendment;

2.     Defendants’ Motion to Exclude Plaintiff’s Expert Witness Christa A. Bakos, R.N.

       (ECF No. 92) is GRANTED and Nurse Bakos’s expert testimony is EXCLUDED;




                                            17
     and

3.   As between Plaintiff and Defendant Fitzgerald, this matter REMAINS SET for a

     Final Trial Preparation Conference on August 23, 2019, at 2:30 PM, and a five-

     day jury trial beginning on September 9, 2019, at 8:30 AM, both in Courtroom

     A801.


     Dated this 30th day of July, 2019.

                                               BY THE COURT:



                                               ______________________
                                               William J. Martinez
                                               United States District Judge




                                          18
